DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

 Response to Amendment
Applicant’s amendment dated 03/14/2022 has been entered – Claims 1, 5-8, 10, and 12-18 are cancelled and Claims 19-31 are newly added. Claims 19-31 remain pending in the application. 
The rejection of Claims 1, 5-8, 10, and 12-18 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Final Office Action mailed 09/14/2021 is moot because the claims are cancelled by Applicant’s amendment. 

The rejection of Claim 1 under 35 U.S.C. 103 as being unpatentable over IDS reference Shen et al. ("The Analysis of Ultraviolet Transmission Properties of Rousi Fabric") in view of Saville (Physical Testing of Textiles) when taken with the evidence of Chen (Textiles and Fashion) as previously set forth in the Final Office Action mailed 09/14/2021 is moot because Claim 1 is cancelled by Applicant’s amendment.

Likewise, the rejections of Claims 5, 7, and 16 under 35 U.S.C. 103 as being unpatentable over Shen in view of Saville and further in view of Wu (CN 102733200 A), Claims 6, 8, 10, 14, and 17 under 35 U.S.C. 103 as being unpatentable over Shen in view of Saville and further in view of Matsumoto et al. (EP 3006614 A1), Claims 12 and 18 under 35 U.S.C. 103 as being unpatentable over Shen in view of Saville and further in view of Chen (Textiles and Fashion), Claim 13 under 35 U.S.C. 103 as being unpatentable over Shen in view of Saville and Wu and further in view of Tsujikawa et al. (WO 2006/114815 A1), and Claim 15 under 35 U.S.C. 103 as being unpatentable over Shen in view of Saville and further in view of Mather et al. (Chemistry of Textile Fibres) as previously set forth in the Final Office Action mailed 09/14/2021 are moot because the claims are cancelled by Applicant’s amendment.

Response to Arguments
Applicant’s arguments on Pages 5-6 of the response with respect to the rejections of the claims under 35 USC § 103 in the previous Office Action have been fully considered but they are moot because the arguments do not apply to the new grounds of rejection set forth below. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 27, the instant claim recites the fabric according to Claim 19 wherein one side of the fabric comprises at least a first yarn and the other side comprises at least a second yarn wherein the first yarn is rose fiber yarn and the second yarn “comprises a proportion of 20% to 50% rose fiber yarn and a proportion of at least one structural yarn.” The specification as originally filed is not regarded to find support for such a second yarn. First, when describing such a two-faced fabric structure, the specification only discusses embodiments wherein the second yarn is a structural yarn (see Page 9, lines 19-22). That is to say, there is not support for a second yarn which includes both a rose fiber yarn and a structural yarn as claimed. Furthermore, the specification as originally filed does not appear to provide support for such a yarn at all. That is, there is no mention of a plied yarn formed from a proportion of 20% to 50% rose fiber yarn and a proportion of at least one structural yarn. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-21 and 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, the claim recites the limitation “soft yarn” which renders the claim indefinite. The instant specification provides a definition for “soft yarn” as follows: the term “soft yarn” refers to yarns that contribute to comfortable, smooth haptics and thermal insulation of the textile (see Pg. 4, lines 10-11). The above definition expresses a “soft yarn” in terms of qualities that are subjective. Therefore, it is unclear what materials (structure and composition) are intended to be encompassed by the instant claim. Note that the instant specification provides a list of non-limiting examples of soft fibers including cashmere, merino wool, llama, silk, and acrylic (see Pg. 4, lines 13-16) but it is unclear if other yarns may be considered soft yarns according to the subjective definition, either due to the inclusion of fibers outside of those in the non-limiting example list (such as zein or casein fibers) or due to some additional structural property of the yarn itself.  
Dependent Claims 21, 23-26, and 30-31 are rejected for failing to overcome the deficiencies of the parent Claim 20. 

Regarding Claim 27, the claim recites the knitted fabric according to Claim 19 wherein one side of the fabric includes at least a first yarn and the other side includes at least a second yarn wherein “the first yarn is rose fiber yarn and said second yarn comprises a proportion of 20% to 50% rose fiber yarn and a proportion of at least one structural yarn” which renders the instant claim indefinite because it is unclear how the additional limitations relate to those of the parent Claim 19. Note that Claim 19 requires at least one rose fiber yarn and at least one structural yarn. Is the first yarn, which is described as a rose fiber yarn, intended to refer to the rose fiber yarn of Claim 19 or an additional yarn? For purposes of examination herein, the former will be assumed.
Likewise, it is unclear if the second yarn, which includes at least a proportion of structural yarn, is intended to refer to the structural yarn of Claim 20 or an additional yarn? The specification as originally filed includes only two-faced type structures wherein the second yarn is a structural yarn. Therefore, the former will be assumed. That said, it is furthermore unclear how the second yarn may include a proportion of rose fiber yarn since structural yarns are defined as those which “consist of structural fibers” (see Page 4, lines 2-3). As described above, the instant specification does not describe any yarns including both rose fiber yarns and structural yarns. Therefore, for purposes of examination herein, it will be assumed that the second yarn includes only the structural yarn recited in the independent Claim 19. 

	Regarding Claims 28-29, the claims recites the knitted fabric according to Claim 19 comprising 38% / 35% rose fiber yarn and 62% / 65% structural yarn which renders the instant claims indefinite because it is unclear if these proportions are intended to further limit the weight proportions of the yarns recited in the parent Claim 19 or if they may refer to some other proportions and/or some other yarns. For purposes of interpretation herein, it will be assumed that the former is true. That is, the instant claims require that the weight proportion of the rose fiber yarn is 38% / 35% and that the weight proportion of the structural yarn is 62% / 65%.

Regarding Claim 30, the claims recites the knitted fabric according to Claim 20 comprising 40% rose fiber yarn, 51% structural yarn, and 9% soft yarn which renders the instant claim indefinite because it is unclear if these proportions are intended to further limit the weight proportions of the yarns recited in the parent Claim 20 or if they may refer to some other proportions and/or some other yarns. For purposes of interpretation herein, it will be assumed that the former is true. That is, the instant claims require that the weight proportion of the rose fiber yarn is 40%, the weight proportion of the structural yarn is 51%, and the weight proportion of the soft yarn is 9%.

Regarding Claim 31, the claims recites the knitted fabric according to Claim 21 comprising 26% rose fiber yarn, 64% structural yarn, 7% soft yarn, and 3% elastic yarn which renders the instant claim indefinite because it is unclear if these proportions are intended to further limit the weight proportions and the yarns recited in the parent Claim 21 or if they may refer to some other proportions and/or some other yarns. For purposes of interpretation herein, it will be assumed that the former is true. That is, the instant claims require that the weight proportion of the rose fiber yarn is 26%, the weight proportion of the structural yarn is 64%, the weight proportion of the soft yarn is 7%, and the weight proportion of the elastic yarn is 3%.










Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 19, 22, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Imamichi (US 4,267,710 A1) in view of IDS reference Wang et al. (“Discussion on Weaving Process of Rose-Fiber Blended Fabric” Journal of Modern Textile Technology, Issue 2 (2012)) when taken with the evidence of Chen (Textiles and Fashion - 4.2 Viscose Rayon from Woodhead Publishing 2015). A translation of Wang is provided with the Office Action and is referred to herein for text citations. 
Regarding Claims 19 and 22, Imamichi teaches a double knit fabric including front and rear fabric portions knitted by front yarns and rear yarns which are different from each other in properties (see Col. 1, lines 5-10) thereby allowing for a fabric providing a combination of said properties (see Col. 1 lines 16-20). Such a fabric construction is said to be suitable for application in garments such as sportswear shirts and trousers (see Col. 2, lines 37-40). 
Imamichi suggests the rear yarn is preferably a natural fiber yarn such as cotton for the benefit of its hygroscopity and touch (see Col. 1, lines 14-17 & Col. 2, lines 27-28). As evidenced by Chen, dry cotton fibers have a tenacity of 2.4-2.9 g/denier (equivalent to 0.21-0.26 N/tex) and an elongation at break of 7-9% (see Table 4.1). Therefore, the cotton yarn of Imamichi corresponds to the structural yarn of the instant claim and meets the claimed limitation wherein said structural yarn is characterized by a tenacity of 0.15-0.85 N/tex and an elongation at break of 2-46%. 
Likewise, Imamichi suggests that the front yarn is a synthetic yarn (see Col. 2, lines 24-25). Imamichi does not teach an embodiment wherein the synthetic yarn is a rose fiber yarn as required of the instant claim. However, in the analogous art of textiles for use in garments, Wang teaches that rose fiber yarns (including protein cellulose fibers as its raw material) are not only environmentally friendly in terms of sourcing and degradability but they also offer great wearing comfort, diminished static electricity generation, and good fabric drape (see Page 3). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a rose fiber yarn as the synthetic yarn in the fabric of Imamichi for the environmental and application-based benefits disclosed by Wang. 
Concerning the relative weight proportions of the rose fiber yarn versus the cotton structural yarn in the fabric of the prior art combination, Wang also suggests that the content of rose fiber in the fabric is preferably in the range of 15~30% to achieve a desired thermal effect by which the fabric may improve microcirculation in the human body and to promote sleep, thereby boosting immunity (see Pages 3-4). Therefore, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the fabric of the prior art combination above such that a weight proportion of the rose fiber yarn is within the range disclosed by Wang for the immunity benefits as described above. 
Such a modification would yield a fabric having a weight proportion of 15~30% rose fiber yarn which overlaps with the claimed range of 26-40%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05. Likewise, said modification would yield a fabric with a weight proportion of 70~85% cotton structural yarn which nearly overlaps with the claimed range of 51-65%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05.

Regarding Claim 27, Imamichi in view of Wang teaches the knitted fabric according to Claim 19 above wherein one side of the knitted fabric includes a first yarn which is a rose fiber yarn (see the front side discussed above) and wherein the other side of the fabric includes a second yarn which is a structural cotton yarn (see the rear side discussed above). Accordingly, the fabric of the prior art combination is regarded to meet the limitations of the instant claim (see the discussion regarding claim interpretation in the 35 USC § 112(b) section above). 

Regarding Claims 28-29, Imamichi in view of Wang teaches the knitted fabric according to Claim 19 above including a weight proportion of 15~30% rose fiber and a weight proportion of 70~85% cotton structural yarn. Said ranges are close to, but do not overlap with, the values of the instant claims (38% rose fiber yarn & 62% structural yarn in Claim 28 / 35% rose fiber yarn & 65% structural yarn in Claim 29). As discussed above, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05.

Claims 20-21, 23-26, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Imamichi (US 4,267,710 A1) in view of Wang et al. (“Discussion on Weaving Process of Rose-Fiber Blended Fabric”) and further in view of Gu (CN 101871151 A). A machine translation of Gu is provided with the Office Action and is referred to herein for citations. 
Regarding Claims 20 and 23, Imamichi in view of Wang teaches the knitted fabric according to Claim 19 above but the combination does not teach a fabric further comprising a soft yarn. In the analogous art of knitted fabrics, Gu teaches that the use of cashmere in garments is beneficial as it is light, soft, and warm but it also has a high shrinkage rate and is relatively expensive (see [0004]). Gu teaches that it is known in the art that combining cashmere in a weight proportion of 5-15% with other traditional yarn materials (see [0007]) allows for the production of a material which combines the benefits of cashmere with the benefits of those other yarn materials such as strength, minimal shrinkage, and decreased generation of static electricity (see [0012] & [0018]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the fabric of Imamichi in view of Wang which to include 5-15% cashmere yarns for the benefit of combining the benefits of cashmere (i.e. soft, warm, etc.) with the benefits of the rose/cotton fabric of the prior art combination above. Likewise, it would have been obvious to do so by decreasing only the percentage of the cotton structural yarn such that the percentage of the rose fiber yarn remains in the preferred range taught by Wang (15~30%) for the benefits described above.  
Such a modification would yield a fabric having a weight proportion of 5-15% cashmere yarn which overlaps with the claimed range of up to 9% soft yarn. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.

Regarding Claims 21 and 24, Imamichi in view of Wang and Gu teaches the knitted fabric according to Claim 20 above. The prior art combination does not teach a fabric further comprising an elastic yarn. However, Wang suggests that the inclusion of 2% spandex in a fabric yields a material which is comfortable to wear, allows free movement, and has good shape retention in part because of spandex’s excellent elasticity (see Page 12). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further include a weight proportion of 2% elastic spandex yarns (which falls within the claimed range of up to 3%) in the fabric of the prior art combination above for the benefits as disclosed by Wang. Likewise, it would have been obvious to do so by decreasing only the percentage of the cotton structural yarn such that the percentage of the rose fiber yarn remains in the preferred range taught by Wang (15~30%) and such that the percentage of cashmere soft yarn remains in the preferred range taught by Gu (5-15%) for the benefits described above.  
As evidenced by the definition of elastane (previously included with the Non-Final Office Action mailed 03/18/2021), spandex is an elastane material as required of Claim 24.

Regarding Claims 25-26, Imamichi in view of Wang and Gu teaches the knitted fabric according to Claim 21 above wherein the soft yarn is cashmere and the structural yarn is cotton.

Regarding Claim 30, Imamichi in view of Wang and Gu teaches the knitted fabric according to Claim 20 above including a weight proportion of 15~30% rose fiber, a weight proportion of 5-15% soft cashmere yarn, and a remainder of cotton structural yarn. Said ranges overlap with (or nearly overlap with) the values of the instant claims (40% rose fiber yarn, 51% structural yarn, and 9% soft yarn). As discussed above, a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art and where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05.

Regarding Claim 31, Imamichi in view of Wang and Gu teaches the knitted fabric according to Claim 21 above including a weight proportion of 15~30% rose fiber, a weight proportion of 5-15% soft cashmere yarn, a weight proportion of 2% elastic spandex yarn, and a remainder of cotton structural yarn. Said ranges overlap with (or nearly overlap with) the values of the instant claims (26% rose fiber yarn, 64% structural yarn, 7% soft yarn, and 3% elastic yarn). As discussed above, a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art and where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789